....
                                                                fI&
1.
f
-3
.
                                             ,              .
4
t    OFFICE OFTHEATTORNEY          GENERALOFTEXAk
[~                    AU.5TIN
                                                    .   .
        ;

        ’   .




._...
             aniltbat.of an 5n3truotoG skall,bc one year.
             tlhcmpcsslble, at least t'hreoxxonths*notice
             ~hal3 be @en   of intention not to rcqpLnt
             an assistnut.profk3soror instructor,but
             m&lure of"the Utiversity to ;;ive.such notice
         .   sha22 not -onst.Ztutercsppointmxt. Ia general,
             rea~poQkt.zontsan3 notIces of intention not to
.   t.       reappoint &all follow the sat?0official rotltine.
                     q(sce Chaptar v, Seotion 2.j.
                           i_
    :


                     *The teim OS nervico oS.all other cfziWm3
              of ~thestaff .shallor&Lnarifsbe specificnlly~        -W
              stat& in ,tho letter of appolnt,mat fro= the
              Socretar~ of thc'Boarrlor on.the czqlo~ent
              notinationbPa& se& to the President an9
              when not so stated~sk%ll be ImOerstood to be
              for a ~temtof one year. An eziployrgnt blank
              for~every aupZoj-conot.rami in the Xc@nts"
             'bu&?,et.
                     saal+.be fllctlwith th~'Presi&mt am-          '~
              loso $he esrplupr3nt5s OS a ~Wy.tinor an3
              tf.xilporary
                        uattlrc.      1
                  *A prof&33or or as~ocid;te'profos~o~'Jmy 34"
              s@ly     suspetdoitPop grave &use pen3Lng in-.
             rosti$.;rtion
                         but'Kil2 not be rliLisruiss,ed
                                                    a,tinst
             his will csoept for czm~3 s$a@xl %n sr%ti3g ad
             until a spccirrlawisory comzltte~ 9f f%vo Eatuse
             ar& ju~ci~2~yai116& nez.ibemcf the Gcners2~Fac-
             ulty, nspainte3by the 3esiilent for the puqose,
             shal2 have hcrsd.hi.z.fulljr;
                                         investi&erl all of
                                         at f%-xlin~s and reco=-
             t-harelevant friots,arirrzWc%
             mmilatfons,am2 subtittrd a full mitten .statezezt
             to the CcmpleZnt and~Grlevance~Cozr~it$ee,of'the ~
             Doa   OF KegerGs* This Corz&Sttee,together nlth
             the Is302eEoar&, sill-ve serious ccnsiiSerziti~n
             tb th0 fi~*n=s an3 recomenZat3.ons of the lUculty
             Com&ttee before zny possi?2tecxw-cise of the
             poxer of crci.sslisna3.
                               _
               fori &.Couplaint aal Grievauce'Com~itteeof t&
               3oarcXof i&gents, or before a special com*ttoe or
               thp faculty so1ccted by ml2 Lwt2nz far the cozl-
               plaint 2x3 Grfevaixe Co~ttce of tbc Doara.
                    'cAp~Giutmits$0 sc~'vein the f.mzlx?r Sf?WiGu
               &all.be I%&? aunually nt spcdfiti salaries fm
               specifiklperlo&. .As a conserptmoe,in tJm Sum-
               ner Sesdon there are no pmxmtions, anrltcnnro
          !    does not +a3nti beyond the perior2speciTim1. l.Zx3.-
          i    bcrs of.tho &tctiilty d'thc S~zmor Session zho are
               nOt~alS0 W.ZbOrS Of the &YXllty Gf'tilOLGng fi&sSiOn
               nre not zenbcrs.of the mfiget %iincll of their 26
               spective departzzents.;  (Sot chq+er IV, Section 6.)"



i
<        I’(     ~, p&Iheregents ehall b39e pojer to reiokeuy
               .professar~,,tutoror other ofW.oer ooqncctof!-oitk,
t               the institution,a&n, 1x2their,jUdgient,,the
3   ..
8               interest oP the'lhd~ers~tyshall reQuire it,"
I
                    At the'outset,it sho~3.dbo observcilthat, qs we
         .intekpretit, the 33x1~does-not purp*t to~orede oontk0t-
          urrlobfigati&s upon thc.Coarrilto,follow-its~~provZ,siGns.AS
          any 0tMr written'iustrrunou"
                                     tiIthe Rule zust be *nterpre+3d
          as a uZiole;k&hcr thzbi w lifting frcE.tbe general coxtcxt     .~
         isol'ated sentences i&d parag~~Bs.
                    Whemthe Rule is.rea9 a&i construe2in the light
         0P the first t5ree parqrapki the+n, it is,sipsrent t&at
         its'~ro*isiGnsarc w&cly i2esigupcclto express the~pi-went
         policy GS t&s Boar(Zas2 dG not undertalie to'%q?5se n Ic~nl
         ObligaticnU,nOZl rt,tG contime that PO&$'. mC statcEle?lt
         in ~t:iefirst',pU~;rrr#.tbat#Ati3.30,as'd
                                                catinot mive its
         st3tsti~+y'.p~~e~'toremvcj“plus the G:,;rcsslons tif.
                                                             tbc
         ldcszi.rc~~au%aiutentimP 02 tic Uomir, arc utterly .incon-
         ~Pistcht--vith.~zm
                          &Hm:tL.cn to crcato a oontractualoblige-
          tion or'~Conf%r.alcz;alright.
.pli-&to.&   rfmmal of~g~ofossc~x.aM offic&w. -'
                       . .




                :




                                                   /     .   T



                                                   ‘1,